DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci [US 2014/0306833] in view of Sweeney et al [US 2010/0099410]
Claim 21.  A computer-implemented method comprising: detecting an alarm event at a monitored property based on output from at least one sensor located at the monitored property (the occupant may enter the home. One or more sensors 2064-2080, 2090 of the home automation system 2004 may detect the occupant in the home, in step 2208, and provide data to the occupant detection module 2174.  Also, see Fig. 2, para [0532], the occupant identification module 2178 sends an occupant alert to the vehicle control system 204 and/or device 212, 248. The alert module 2348 (discussed below) of the VCS 204 can present the alert to a user within the vehicle. The occupant alert can include the identity of the occupant [i] and/or the status of the occupant (such as an authorized guest) as well as the time the occupant arrived at the house [ii]);
determining electronic identifiers for mobile electronic devices located within the monitored property at a time corresponding to the alarm event (see para [0532], the occupant identification module 2178 sends an occupant alert to the vehicle control system 204 and/or device 212, 248. The alert module 2348 (discussed below) of the VCS 204 can present the alert to a user within the vehicle. The occupant alert can include the identity of the occupant [i] and/or the status of the occupant (such as an authorized guest) as well as the time the occupant arrived at the house [ii]); and (see para [0533], If the occupant can be identified, the method 2200 proceeds YES to step 2216 where that occupant is identified);
obtaining a list of known electronic identifiers for mobile electronic devices known for the monitored property (see Fig. 2, para [0228, 0229, 0351, 0352], each of the device or user interface 212, 248 can receive input or provide information to a user 216. The user 216 may thus interact with the vehicle control system 204 through the interface or device 212, 248. Further, the device 212, 248 may include or have access to device data 220 and/or profile data 252. The device data 220 can be any type of data that is used in conjunction with the device 212, 248 including, but not limited to, multimedia data, preferences data, device identification information, or other types of data. The profile data 252 can be any type of data associated with at least one user 216 including, but in no way limited to, bioinformatics, medical information, driving history, mobile device electronic addresses, smart phone 212, camera 878 and/or microphone 886, etc., personal information (e.g., home physical address, business physical address, contact addresses, likes, dislikes, hobbies, size, weight, occupation, business contacts--including physical and/or electronic addresses, personal contacts--including physical and/or electronic addresses, family members, and personal information related thereto, etc.), other user characteristics, advertising information, user settings and feature preferences, travel information, associated vehicle preferences, communication preferences, historical information (e.g., including historical, current, and/or future travel destinations), Internet browsing history, or other types of data. In any event, the data may be stored as device data 220 and/or profile data 252 in a storage system similar to that described in conjunction with FIGS. 12A through 12D);
comparing the electronic identifiers for mobile electronic devices located within the monitored property at the time corresponding to the alarm event to the list of known electronic identifiers for mobile electronic devices known for the monitored property and
determining, based on the comparing, that an electronic identifier of a mobile electronic device located within the monitored property at the time corresponding to the alarm event matches an electronic identifier included in the list of known electronic identifiers for mobile electronic devices known for the monitored property (see Fig. 22, Ref. 2212, para [0532].  In identifying an occupant, the information associated with that occupant may be retrieved from the database 2154 of the computer system 2008 and provided to the occupant identification module 2178. The occupant's features can be compared to stored features in the database 2154 to determine if the occupant in the home can be identified.  In addition or alternatively, the occupant identification module 2178 may identify an occupant by the occupant's use of a communication device 212, 248, by wearable device 802-810, by the occupant logging into a network 2012 within the home (as a list of known electronic identifiers); further see how occupant's use of a communication device is used to identify occupant in para [0513]. The occupant identification module 2178 may also identify an occupant when the occupant accesses the computer system or local area network, when a device 212, 248 associated with a known person is activated within the house or accesses the local area network, by associating the occupant with one or more wearable devices 802, 806, 810 identified in the home, by the presence of a device 212 associated with a user that is present in the home, wherein the list of information data including computer, electronic devices and/or sensors having symbol/name, vendor and manufacturing date, see para [0229, 0318, 0450]);
for each matched electronic identifier: identifying a user associated with the electronic identifier of the mobile electronic device located within the monitored property at the time corresponding to the alarm event; and transmitting an alert message to a device associated with the user or a device associated with an owner of the monitored property (see para [0534], the occupant identification module 2178 sends an occupant alert to the vehicle control system 204 and/or device 212, 248. The alert module 2348 (discussed below) of the VCS 204 can present the alert to a user within the vehicle [owner of the monitored property]. The occupant alert can include the identity of the occupant and/or the status of the occupant (such as an authorized guest) as well as the time the occupant arrived at the house; further see Ricci teach that the user of the vehicle is owner of property para [0528], users in the vehicle 104 and occupants in the home 2000 can establish a connection between the vehicle 104 and the home automation system 2004 using communication network 224 to communicate with each other. For example, a user 216 may be travelling in the vehicle 104 and receive an alert from the vehicle environment monitoring module 2324 of vehicle control system 204 (described below) that a tornado is in closed proximity to the user and/or the user's home 2000).  But
Ricci fails to disclose the electronic identifiers.  But Ricci discloses the claimed invention including use of electronic information for identifying the identity of a user of a property but is not explicit that the electronic information is an electronic identifier of the mobile device.
Sweeney et al in analogous home automation system (see para [0064]) discloses using electronic identifier for mobile electronic devices (see para [0038]).  In addition, wireless device identifier module 308 may extract an identifier, such as, but not limited to, a MAC address and/or phone number associated with a wireless device detected by residential wireless access point 102 to identify the particularly wireless device.  In some embodiments, wireless device identifier module 308 may communicate with an external database and/or computing device to correlate the retrieved identifier of a wireless device with the identity of a person associated with the wireless device, see Fig. 6).  
It would have therefore been obvious to a person having ordinary skills in the art, before the effect filing date of the claimed invention, to use Sweeney et al disclosed electronic identifier for mobile electronic devices as the electronic information of Ricci since electronic identifier are readily available in the system of Ricci and implementing the teaching of Sweeney et al will simplify the identification via electronic information.

Claim 22.   The computer-implemented method of claim 21, wherein obtaining the list of known electronic identifiers comprises accessing a stored list of known devices that are associated with the monitored property (as discussed in respect to claim 21 above, see para [0228, 0229, 0351, 0352]).

Claim 23.  The computer-implemented method of claim 21, wherein the alert message indicates that the user is present in the monitored property at a time of the alarm event (the system provides a status alert during an event including an intruder, a time the person entered the home, a location of the person in the home, a person is leaving the home and/or a person is experiencing a health crisis, see para [0035, 0524]).

Claim 24.  The computer-implemented method of claim 21, wherein the alert message comprises an event type corresponding to the alarm event (different type of event alerts such as intruder event, a time the person entered the home, a location of the person in the home, a person is leaving the home and/or a person is experiencing a health crisis, etc., see para [0035, 0524]).

Claim 25.  The computer-implemented method of claim 21, comprising: determining, based on the comparing, that a second electronic identifier for a mobile electronic device located within the monitored property at the time corresponding to the alarm event is not included in the list of known electronic identifiers for mobile electronic devices known for the monitored property; and triggering an alarm response for unknown devices (the occupant identification module 2178 may also identify an occupant when the occupant accesses the computer system or local area network, when a mobile device 212, 248 associated with a known person is activated within the house or accesses the local area network, by associating the occupant with one or more wearable devices 802, 806, 810 identified in the home, by the presence of a device 212 associated with a user that is present in the home, or by querying an unidentified occupant and receiving an input from the occupant, for example, by receiving a voice input by the audio sensors 2080A. An unidentified occupant can be further classified as a guest, including a known guest or an unknown guest, unauthorized occupant, a person cannot be identified or as an intruder, and to provide an alert, see para [0035, 0513, 0536]).

Claim 26.  The computer-implemented method of claim 25, wherein triggering the alarm response comprises: triggering a camera to record an area associated with a location of the mobile electronic device having the second electronic identifier (the triggering a camera, see para [0030]); and
transmitting a second alert message comprising the second electronic identifier and a video recording of the area associated with the location of the mobile electronic device having the second electronic identifier (the other or second alert comprises a camera 2066 for identifying an area and picture by the cellular or mobile device 214 with the identification module 2178, see Figs. 1, 21, para [0030, 0534]).

Claim 27.  The computer-implemented method of claim 25, wherein the alert message and a second alert message corresponding to the alarm response are transmitted in response to the alarm event (as cited in respect to claim 26 above, and including sending or transmitting the second alert to a user according to the camera images or microphone data, see para [0030, 0035]).

Claim 28.  The computer-implemented method of claim 21, wherein comparing the electronic identifiers for mobile electronic devices located within the monitored property at the time corresponding to the alarm event to the list of known electronic identifiers for mobile electronic devices known for the monitored property comprises: comparing a media access control addresses of the mobile electronic devices located within the monitored property at the time corresponding to the alarm event to media access control addresses included in the list of known electronic identifiers (as cited in respect to claim 21 above, and including comparing the data information use of the electronic assess address, e-mail address, URI, AOR, LAN, and/or electronic alias in a database, etc., see para [0137, 0455, 0513]).

Claim 29.  A system comprising: a processor; and a storage device storing instructions that are operable, when executed by the processor, to cause the processor to perform operations comprising: detecting an alarm event at a monitored property based on output from at least one sensor located at the monitored property; determining electronic identifiers for mobile electronic devices located within the monitored property at a time corresponding to the alarm event; obtaining a list of known electronic identifiers for mobile electronic devices known for the monitored property; comparing the electronic identifiers for mobile electronic devices located within the monitored property at the time corresponding to the alarm event to the list of known electronic identifiers for mobile electronic devices known for the monitored property; determining, based on the comparing, that an electronic identifier of a mobile electronic device located within the monitored property at the time corresponding to the alarm event matches an electronic identifier included in the list of known electronic identifiers for mobile electronic devices known for the monitored property; for each matched electronic identifier: identifying a user associated with the electronic identifier of the mobile electronic device located within the monitored property at the time corresponding to the alarm event; and transmitting an alert message to a device associated with the user or a device associated with an owner of the monitored property (as the discussion of the identifier between Ricci and Sweeney et al in respect to claim 21 above).

Claim 30.  The system of claim 29, wherein obtaining the list of known electronic identifiers comprises accessing a stored list of known devices that are associated with the monitored property (as cited in respect to claim 22 above).

Claim 31.  The system of claim 29, wherein the alert message indicates that the user is present in the monitored property at a time of the alarm event (as cited in respect to claim 23 above).

Claim 32.  The system of claim 29, wherein the alert message comprises an event type corresponding to the alarm event (as cited in respect to claim 24 above).

Claim 33.  The system of claim 29, wherein the operations comprise: determining, based on the comparing, that a second electronic identifier for a mobile electronic device located within the monitored property at the time corresponding to the alarm event is not included in the list of known electronic identifiers for mobile electronic devices known for the monitored property; triggering a camera to record an area associated with a location of the mobile electronic device having the second electronic identifier; and transmitting a second alert message comprising the second electronic identifier and a video recording of the area associated with the location of the mobile electronic device having the second electronic identifier, wherein the alert message and the second alert message are transmitted in response to the alarm event (as cited in respect to claims 21 and 25-27 above).

Claim 34.  The system of claim 29, wherein comparing the electronic identifiers for mobile electronic devices located within the monitored property at the time corresponding to the alarm event to the list of known electronic identifiers for mobile electronic devices known for the monitored property comprises: comparing a media access control addresses of the mobile electronic devices located within the monitored property at the time corresponding to the alarm event to media access control addresses included in the list of known electronic identifiers (as cited in respect to claims 21 to 23 above).

Claim 35.  A non-transitory computer-readable storage medium comprising instructions, which, when executed by a processor, cause the processor to perform operations comprising: detecting an alarm event at a monitored property based on output from at least one sensor located at the monitored property; determining electronic identifiers for mobile electronic devices located within the monitored property at a time corresponding to the alarm event; obtaining a list of known electronic identifiers for mobile electronic devices known for the monitored property; comparing the electronic identifiers for mobile electronic devices located within the monitored property at the time corresponding to the alarm event to the list of known electronic identifiers for mobile electronic devices known for the monitored property; determining, based on the comparing, that an electronic identifier of a mobile electronic device located within the monitored property at the time corresponding to the alarm event matches an electronic identifier included in the list of known electronic identifiers for mobile electronic devices known for the monitored property; for each matched electronic identifier: identifying a user associated with the electronic identifier of the mobile electronic device located within the monitored property at the time corresponding to the alarm event; and 
transmitting an alert message to a device associated with the user or a device associated with an owner of the monitored property (as the combining of identifier between Ricci and Sweeney et al in respect to claim 21 above, and including the RCM implementation of computers and storage device with instructions to the computer implement method in claim 21 above, see Figs. 2, 20-26, para [0066]).

Claim 36.  The non-transitory computer-readable storage medium of claim 35, wherein obtaining the list of known electronic identifiers comprises accessing a stored list of known devices that are associated with the monitored property (as cited in respect to claim 21 above, as the list of known electronic identifiers).

Claim 37.  The non-transitory computer-readable storage medium of claim 35, wherein the alert message indicates that the user is present in the monitored property at a time of the alarm event (as cited in respect to claim 23 above).

Claim 38.  The non-transitory computer-readable storage medium of claim 35, wherein the alert message comprises an event type corresponding to the alarm event (as cited in respect to claim 24 above).

Claim 39.  The non-transitory computer-readable storage medium of claim 35, wherein the operations comprise: determining, based on the comparing, that a second electronic identifier for a mobile electronic device located within the monitored property at the time corresponding to the alarm event is not included in the list of known electronic identifiers for mobile electronic devices known for the monitored property; triggering a camera to record an area associated with a location of the mobile electronic device having the second electronic identifier; and transmitting a second alert message comprising the second electronic identifier and a video recording of the area associated with the location of the mobile electronic device having the second electronic identifier, wherein the alert message and the second alert message are transmitted in response to the alarm event (as cited in respect to claims 25 and 26 above).

Claim 40.  The non-transitory computer-readable storage medium of claim 35, wherein comparing the electronic identifiers for mobile electronic devices located within the monitored property at the time corresponding to the alarm event to the list of known electronic identifiers for mobile electronic devices known for the monitored property comprises: comparing a media access control addresses of the mobile electronic devices located within the monitored property at the time corresponding to the alarm event to media access control addresses included in the list of known electronic identifiers (as cited in respect to claim 28 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kramar et al discloses the electronic device presents settings user interfaces associated with cellular identifiers. In some embodiments, a first electronic device accesses a first cellular identifier regardless of the first electronic device's connection to a second electronic device and accesses a second cellular identifier when the first electronic device is connected to the second electronic device. In some embodiments, an electronic device presents visual indications of cellular identifiers in relation to communication functions. In some embodiments, an electronic device presents visual indications of the status of cellular identifiers active on the electronic device. In some embodiments, an electronic device presents alerts associated with one or more cellular identifiers that have been removed from the electronic device.  [US 10,999,158]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/12/2022